Citation Nr: 1747920	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A Notice of Disagreement was received in January 2009.  The Veteran elected DRO review in February 2009 and was provided a Statement of the Case in April 2010, and in April of that year, the Veteran also filed his substantive appeal (via a VA Form 9).

In March 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  However, a written transcript of the videoconference hearing was not able to be produced due to technical difficulties, and the Veteran was afforded another hearing.  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 
In July 2014 and December 2016, the Board remanded the Veteran's claims for bilateral hearing loss and service connection for a psychiatric disability for additional development.  The Veteran's claim for a psychiatric disability was granted.  As this constitutes a full grant of benefits sought on appeal, this claim is no longer pending before VA.  The issue of entitlement to a compensable rating for bilateral hearing loss in now before the Board for further appellate review.     
Subsequent to the most recent adjudication of the Veteran's claim in a May 2017 Supplemental Statement of the Case, the Veteran submitted a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider newer evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

The Veteran currently has Level II hearing in his right ear and Level II hearing in his left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VCAA 

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter in April 2008 and a subsequent letter in September 2008 which was sent prior to the initial unfavorable decision in October 2008.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for an increased rating.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports from February 2017, October 2008, November 2005, July 2003, July and 1977, as well as August 2016 hearing statements of the Veteran.  The Board notes that the Veteran is in receipt of Social Security Administration (SSA) benefits, and a request for associated records was made.  However, in a March 2013 letter, a formal finding of unavailability was made, as SSA indicated that the records had been destroyed.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  

New evidence has not been submitted by the Veteran or his representative following the last supplemental statement of the case in May 2017.  Furthermore, the Veteran's representative waived initial RO consideration of any evidence submitted at a later time in a 30 day waiver form in May 2017.  Thus, a remand to have the RO issue a supplemental statement of the case (SSOC) that addresses additional evidence is not necessary.  38 C.F.R. § 20.1304 (2016).  

As noted in the Introduction, this claim was previously remanded in July 2014 for a new hearing.  The hearing was held in August 2016.  The claim was again remanded in December 2016 in order to obtain updated medical records, an audiological examination, a psychiatric examination, and to readjudicate the Veteran's claims.  The Veteran was provided an audiological examination in February 2017 and a psychiatric examination in January 2017.  The Board finds these examination reports to be adequate.  The examiner reviewed the Veteran's claims file, and was informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinion showed that the examiner considered all relevant evidence of record, including the Veteran's statements.  Updated VA treatment records were added to the Veteran's claims file in December 2016.  The RO subsequently readjudicated the Veteran's claim, and issued a supplemental statement of the case in May 2017.  In light of the foregoing, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  As discussed above, the Veteran's representative has submitted an evidence waiver.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. LEGAL CRITERIA

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

VA should interpret reports of examinations in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R.  § 3.102 (2016).

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

III. Analysis

The Veteran maintains that he has difficulty hearing as well as understanding speech.  (See Hearing Testimony, August 2016).

The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  However, his assertions are not as probative as the audiograms and medical opinions discussed below regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

On the authorized VA audiological evaluation in November 2005, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
40
65
70
53
LEFT
40
50
60
85
59

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 92 percent in the left ear.  The puretone threshold average in the right ear was 53.  The puretone threshold average in the left ear was 59.  The examiner stated that the Veteran has mild to moderately severe sensorineural hearing loss in the left ear and milt to severe sensorineural loss in the left ear.

Under the rating criteria, the November 2005 examination results constitute Level IV hearing on the right and Level II hearing on the left.  When combined, the result is a non-compensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.
On the authorized VA audiological evaluation in October 2008, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
35
65
70
48.75
LEFT
45
50
50
85
62.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The puretone threshold average in the right ear was 48.75.  The puretone threshold average in the left ear was 62.5.  The examiner stated that the Veteran exhibits significant noise exposure while in the service without utilization of ear protection, and that there are no medical records available to tell if the Veteran's hearing increased in sensitivity since his last rating.  

Under the rating criteria, the October 2008 examination results constitute Level I hearing on the right and Level II hearing on the left.  When combined, the result is a non-compensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

On the authorized VA audiological evaluation in February 2017, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
45
85
85
63
LEFT
45
50
70
90
64

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The puretone threshold average in the right ear was 63.  The puretone threshold average in the left ear was 64.  The examiner stated that based on hearing loss severity, hearing aids would be needed to function with his work responsibilities, that limitations would be minimal with the use of hearing aids, and that the Veteran should be able to be employed regardless of hearing loss and tinnitus with the use of hearing aids.

Under the rating criteria, the February 2017 examination results constitute Level I hearing on the right and Level II hearing on the left.  When combined, the result is a non-compensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing; however, the audiology examination yielded results warranting a non-compensable rating throughout the appeal period.  This objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In this case, the functional impact of the Veteran's hearing loss was that based on hearing loss severity, hearing aids would be needed to function with his work responsibilities, that limitations would be minimal with the use of hearing aids, and that the Veteran should be able to be employed regardless of hearing loss and tinnitus with the use of hearing aids.  (See February 2017 VA examination). 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Accordingly, the appeal is denied.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


